EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Zuniga on 10 February 2022.

The application has been amended as follows: 

Claim 1, line 7:
“…exchange tube located between portions of a tube plate 

Claim 1, line 13:
“...configured not to be wetted by 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s reply, together with the above examiner’s amendment, addresses all of the issues set forth in the previous office action. The claim amendments are in line with the office’s understanding of the claim scope and the reasons for allowance are reiterated as follows:
The configuration of the instant apparatus defines a patentable invention over the prior art, in particular with respect to the spindle and bellows assembly, which allows for remote control of the 
The closest prior art references are:
Labanov et al (RU 2510287, machine translation provided herewith; described in [0007] of instant specification): discloses a film former comprising an upper tube plate 1, a tube 2, cap 7, insert 3, peripheral cavity 4, recesses 5, 6, and holes 8 (see drawing).
Peterson et al (CA 2863015): discloses a falling film evaporator 8 having a top plate/cover 1, an inverted cone 2, a supported part 5, and an upper tube plate 7 (see Figs. 6 & 9; pp. 25-27).
The prior art does not disclose or suggest a falling film evaporator comprising a spindle and bellows assembly as represented in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Renee Robinson/Primary Examiner, Art Unit 1772